772 F.2d 668
Willie Jasper DARDEN, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Respondent-Appellee.
No. 85-3700.
United States Court of Appeals,Eleventh Circuit.
Sept. 3, 1985.

Robert Augustus Harper, Tallahassee, Fla., for petitioner-appellant.
Richard W. Prospect, Sean Daly, Asst. Attys. Gen., Daytona Beach, Fla., for respondent-appellee.
Appeal from the United States District Court for the Middle District of Florida;  Wm. Terrell Hodges, Judge.
Before FAY and CLARK, Circuit Judges, and MORGAN, Senior Circuit Judge.

BY THE COURT:

1
The emergency motion of appellant for stay of execution is DENIED.  The motion of appellant for certificate of probable cause is DENIED.  The motion of appellant for leave to proceed on appeal in forma pauperis is GRANTED.